Citation Nr: 1219832	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-33 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1998 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In November 2010, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In November 2010, the Board received a private independent psychological examination report from P.S., Psy.D.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2011).  In a written statement dated in November 2010, the appellant waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

The Board notes that in November 2008, the appellant filed, in pertinent part, a claim to reopen his claim of entitlement to service connection for PTSD.  Even though the appellant specified that he sought to reopen the claim for service connection for PTSD, his claim constituted a claim to reopen the previously denied claim for service connection for an acquired psychiatric disability, however diagnosed, to include PTSD and depression.  As such, the claim cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The reopened claim of entitlement to an acquired psychiatric disability other than PTSD, to include major depressive disorder and/or bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2006 rating decision denied the appellant's claim of entitlement to service connection for PTSD and depression (claimed as nightmares, sleep disturbances, jumpiness and moodiness).

2.  A May 2007 rating decision denied the appellant's claim of entitlement to service connection for PTSD (claimed as nightmares, sleep disturbances, jumpiness and moodiness) on the basis of no diagnosis of PTSD; no appeal was taken from that determination.  

3.  Evidence submitted subsequent to the May 2007 rating decisions is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  The competent evidence of record causally relates the appellant's PTSD diagnosis to his active military service.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision is final as to the denial of entitlement to service connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has been received since the May 2007 rating decision to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The appellant's claim to reopen has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

III.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV. Analysis- New and Material Evidence

The appellant contends that he is entitled to service connection for an acquired psychiatric disability, to include PTSD.  For the reasons that follow, the Board concludes that service connection for PTSD is warranted.

In an August 2006 rating decision, the RO denied service connection for PTSD and depression because the appellant did not have a diagnosis of PTSD.  The RO also noted that the appellant did not report for a scheduled VA psychiatric examination.  In a February 2007 statement the appellant stated that he missed the examinations due to a change of address.  The appellant reported for VA examination and thus, new evidence relating to the claim was added to the claims file.  Consequently, the August 2006 rating decision did not become final.  In a May 2007 rating decision, the RO again denied the appellant's claim for entitlement to service connection for PTSD.  The appellant did not appeal the decision and it became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final denial, in May 2007, included the appellant's service treatment records, VA treatment records, and a March 2007 VA examination report.  The March 2007 VA examiner found that the appellant did not meet the criteria for PTSD.  The VA examiner found that the appellant met the criteria for bipolar disorder, not otherwise specified.  He also fit the criteria for cannabis abuse.

The evidence added to the record subsequent to the last final denial, in May 2007, includes VA treatment records, a January 2009 Indiana University-Purdue University Indianapolis (IUPUI) psychological report, and a November 2010 psychological examination report.  

The January 2009 IUPUI psychological report reflects that the appellant met the DSM-IV criteria for PTSD.  The report noted the appellant's verified stressor of seeing a soldier killed following an explosion in September 2003.

The November 2010 private psychological report reflects that the appellant had  Axis I diagnoses of chronic PTSD, chronic major depressive disorder, alcohol abuse, and cannabis abuse.  The report contains an explanation of the diagnosis.  The psychologist referenced records in the appellant's claims file, including service treatment records.  

The January 2009 IUPUI report and November 2010 private psychological report are new as they post-date the May 2007 rating decision, and were not associated with the claims file at the time of that decision.  The Board finds that the reports are also material.  As noted above, in the May 2007 rating decision, the RO denied the appellant's claim for entitlement to service connection for PTSD because he did not have a diagnosis of PTSD.  The January 2009 IUPUI report and November 2010 private psychological report reflect that the appellant had a current diagnosis of PTSD.  As the evidence shows that the appellant has a current disability, it relates to an unestablished fact necessary to substantiate the claim.

As the new medical evidence reflects that the appellant has a current diagnosis of PTSD, it relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).  As there is evidence that the appellant had PTSD during the period on appeal and the November 2010 psychological report indicates that PTSD was related to the appellant's service, two elements of service connection have been met.  See Shade, 24 Vet. App. at 120.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Consequently, the Board finds that the new evidence that the appellant has a current diagnosis of PTSD is material and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.  

V. Analysis - Service Connection

As the claim for service connection for a psychiatric disability, to include PTSD, has been reopened.  The matter must be considered de novo.  In light of a July 2009 rating decision which appears to have reopened and readjudicated the claim, and in light of the grant of service connection for PTSD below, the Veteran is not prejudiced by the Board's consideration of the reopened claim with regard to PTSD, without remand for prior RO adjudication.  A remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

A November 1996 enlistment examination report reflects that the appellant was psychiatrically normal.  In a November 1996 report of medical history, the appellant stated that he had been seen by a counselor in the fourth grade for his parent's separation and that he only went twice.  He did not note any psychiatric problems.  

A September 2001 service treatment record reflects that the appellant reported a change in mood over the past 6 months to a year.  He reported loss of pleasure.  The appellant was diagnosed with mild acute depression and was prescribed Prozac. 

A January 2003 Pre-Deployment Health Assessment indicates that the appellant reported he had sought counseling for alcohol dependence.   

A Post-Deployment Health Assessment reflects that the appellant was in Iraq from September 2003 to February 2004.  He reported that he saw someone wounded, killed or dead during his deployment, specifically a coalition member.  He stated that he felt that he was in great danger of being killed during the deployment.  He reported that over the last two weeks he had little interest or pleasure in doing things and felt down, depressed or hopeless a lot.  He expressed interest in receiving help for a stress, emotional, alcohol or family problem.  

A May 2004 Post-Deployment Health Care Provider Assessment reflects that a referral was indicated for combat/operation stress reaction and mental health.  The appellant was not suicidal or homicidal.  The appellant reported having had nightmares or having thought about a frightening, horrible, or upsetting experience when he did not want to.  He also reported that he tried not to think about it or went out of his way to avoid situations that reminded him of it.  He had thoughts or concerns that he may have serious conflicts with his spouse, family members, or close friends.  He was unsure as to whether he might hurt or lose control with someone.  

An April 2005 service treatment record reflects that the appellant had excess anxiety from a variety of stressors- his job, moving, impending fatherhood, transition to civilian life, schooling concerns and relationship issues with his wife.  The appellant was being seen by a social worker.  The appellant's stress levels seemed very high.  The nurse encouraged the appellant to exercise regularly.  The appellant did not seem depressed.  The record reflects that the appellant was going to see a physician for a possible psychiatric referral.  

A February 2005 separation examination report reflects that the appellant had diagnoses of depression, not otherwise specified, and PTSD.  The physician noted that the appellant was currently receiving mental healthcare.  In a February 2005 report of medical history, the appellant reported that he had a history of nervous trouble of any sort (anxiety or panic attacks), that he had frequent trouble sleeping, that he received counseling, that he had depression or excessive worry, that he had been evaluated or treated for a mental condition, and that he had attempted suicide.  The report indicates that the appellant reported that after the tire exploded next to him  (killing a fellow soldier) in Iraq, he got nervous when airing up or working on tires, but it had to get done.  He reported that he tossed and turned sometimes or re-lived the accident in his head at night.  He reported that he had received treatment and had another appointment with them in February 2005.  He reported that he worried about his future and sometime he wanted to lie in bed all day but his wife would not let him.  He noted that before he joined the army, he was diagnosed as being schizo effective and manic depressive.  He stated that he was not able to sleep sometimes.  The appellant also reported that his brother killed himself in 1989 and his older sister and mother had attempted suicide.  He reported that he attempted suicide when he was a senior in high school and was taken to the hospital.  He stated that he was pretty depressed at that time.  He stated that he felt that way at times when he was down range, but he did not want to do that to his wife.  The examining physician noted that the appellant was still apprehensive, but capable of performing the tasks surrounding the exploding tire incident.  He still had dreams of the incident.  He did not have flashbacks or re-enactments.  The physician noted the appellant was actively seeking social work service to cope with issues in Iraq and family issues.  He stated that he found it beneficial to do so.  The physician noted that prior to service, the appellant was admitted for psychiatric care for substance abuse and for a mood disorder.  He attempted suicide in high and school and also had a significant family history of suicide.  He stated that there were no issues from himself or his family regarding such.

In his August 2005 claim, the appellant stated that he believed he had problems with PTSD as a result of a tragic event that took place in September 2003.  There was an accident in which a tire exploded and killed his co-worker.  He stated that he had problems with nightmares and sleep disturbance.  A VA examination request reflects that the appellant's stressor was verified.  The verified stressor was specified as the Veteran witnessed when a tire exploded and killed his co-worker in September 2003, while the appellant was in Iraq.  

A September 2005 VA treatment record reflects that the appellant had a positive screen for PTSD and depression.  A June 2007 VA treatment record also reflects that the appellant had a positive screen for PTSD.  

In a March 2007 VA examination, the VA examiner found that the appellant did not meet the criteria for PTSD.  The VA examiner found that the appellant met the stressor criteria.  The appellant endorsed dreams about the accident that had diminished over time and occurred 1 to 2 times a year.  The appellant denied other reexperiencing symptoms.  He reported avoidance of discussions or conversations about the accident.  The VA examiner noted that the appellant said he got anxious when checking the air pressure in tires, but he did not avoid this activity.  The appellant denied other avoidance symptoms.  The appellant also reported irritability and anger that had increased since his exposure to the stressor and a hyperstartle response to loud noises.  The VA examiner stated that although the appellant presented with some symptoms of PTSD, he did not have all the required symptomatology associated with the disorder.  The VA examiner found that the appellant met the criteria for bipolar disorder, not otherwise specified.  

A November 2007 VA treatment record reflects that the appellant had diagnoses of major affective disorder (bipolar-depressed or major depression), and attention deficit/hyperactivity disorder, not otherwise specified.  The appellant also had Axis II cluster B traits.  

A January 2009 IUPUI Counseling Report reflects that the appellant had endorsed sufficient symptoms and/or functional impairment to fit the criteria for chronic PTSD, per the DSM IV.  The assessment was based on a clinical interview and psychiatric tests.  The appellant reported the stressor of witnessing one of his fellow soldiers get killed and another two injured in an explosion in September 2003 in Iraq.  Thus, the PSTD assessment was based on the appellant's verified stressor of seeing a fellow soldier killed by an exploding tire in September 2003. 

A November 2009 VA psychiatric treatment record indicates the appellant had Axis I diagnoses of substantive-induced mood disorder, cannabis abuse, and rule out alcohol abuse.  The appellant reported drinking a 6 pack a week and smoking cannabis about every three days.  The nurse specialist who evaluated the appellant stated that it appeared from her assessment that he had a substance-induced mood disorder and she felt that it was an error to give him a diagnosis of bipolar illness in the past.  

A December 2009 VA treatment record reflects that the appellant had an extensive history of alcohol and cannabis dependence.  That Axis I diagnoses noted were alcohol and cannabis dependence, rule out substance-induced mood disorder, rule out symptoms possibly indicative of PTSD, rule out attention deficit disorder (ADD) and nicotine dependence.  

The November 2010 private independent psychological examination report reflects that the report was based on extensive record review, a clinical interview with the appellant and objective psychological testing.  The November 2010 private psychologist noted that the appellant had witnessed the verified stressor in September 2003 of a tire exploding and killing his fellow comrade.  The appellant reported that in the following weeks he cried frequently, had difficulty sleeping, and engaged in ruminative worry about the comrade's family he left behind.  She noted that although the appellant evidence a psychiatric history prior to the military, it appeared that his distress was mostly related to the death of his brother and associated substance abuse.  She stated that his prior psychiatric history was not felt to be consistent with a psychotic disorder, thought disorder, or personality disorder.  She noted that the appellant's record and his own report suggested that for the first five years of military enlistment he was functioning very well from a psychological perspective and had established a largely successful career across both Stateside and overseas.  She noted that the Iraq theatre events facilitated intense feelings of helplessness and anxiety which evolved into ruminative thoughts, sleeplessness, nightmares, irritability, isolation, depressive and suicidal ideation, feelings of detachment, and emotional numbing.  The psychologist stated that as the underlying symptoms have gone untreated he avoided anxiety-provoking situations such has social interactions and group/public situations in order to limited exacerbation of symptoms.  He reported that he had chosen third-shift work opportunities in order to be more isolated.  

The private psychologist found that the appellant's constellation of symptoms was consistent with chronic PTSD, alcohol abuse (early partial remission) and cannabis abuse.  Based on a thorough record review, interview, and objective personality measures, the psychologist opined that it was at least as likely as not that PTSD and history of heavy substance use are subsequent to verified stressors and several stressful experiences while in the theatre in Iraq.  The psychologist also stated that the appellant did not meet the criteria for bipolar disorder.  She noted that specifically, he did not nor had he had a history of manic episodes including periods of inflated self-esteem, excessive involvement in pleasurable activities, increased goal-directed activities, or racing thoughts.  She stated that the March 2007 VA examination documented symptoms consistent with PTSD stemming from his verified stressor including poor attention, distressing dreams, irritability, exaggerated startle response, and efforts to avoid thoughts of the incident.  

Based on the above evidence, the Board finds that the appellant is entitled to service connection for PTSD.  No psychological problems were noted on the appellant's enlistment examination in November 1996.  Although the appellant indicated a pre-service history of psychological treatment and a diagnosis of schizoaffective/manic depressive disorder in the February 2005 report of medical history, there is not clear and unmistakable evidence that his PTSD pre-dated service.  Thus, the presumption of soundness applies.  As noted above, the RO verified the appellant's claimed stressor of witnessing a service member being killed by an exploding tire in September 2003.  The appellant also noted the stressor in his February 2005 separation report of medical history.  The Post-Deployment Health Assessment from the appellant's service in Iraq from September 2003 to February 2004 reflects that the appellant saw a coalition member wounded, killed or dead during his deployment.  He noted symptoms of feeling down, depressed and hopeless and expressed interest in receiving help for stress, emotional, alcohol or family problems.  The May 2004 Post-Deployment Health Care Provider Assessment reflected that a referral was indicated for combat/operation stress reaction and mental health.  The April 2005 service treatment record reflects that the appellant was being seen by a social worker.  The February 2005 separation examination report indicates that the appellant had a diagnosis of PTSD. 

As noted above, the January 2009 IUPUI report and November 2010 private psychological report reflect that the appellant has a current diagnosis of PTSD.  In the March 2007 VA examination, the VA examiner found that the appellant did not meet the criteria for PTSD.  The January 2009 IUPUI report noted that the appellant witnessed  a fellow soldier get killed in an explosion in September 2003, however, the counselor did not specifically indicate that the appellant's PTSD was related to the in-service stressor.  The November 2010 private psychologist did specifically find that the appellant had PTSD that was subsequent to the appellant's verified in-service stressor.  The November 2010 private psychologist also included a rationale for the opinion and reviewed the appellant's service treatment record and medical records.  Thus, the Board finds the November 2010 private psychologist opinion to be probative.  The March 2007 VA examiner found that the appellant did not have a diagnosis of PTSD.  The VA examiner provided a rationale for the opinion and based the opinion on an examination of the appellant.  Thus, the Board also finds the March 2007 VA examination report to be probative.  

The Board finds that the overall evidence supports a finding that the appellant has a current diagnosis of PTSD that is related to service.  The appellant has a verified stressor.  A diagnosis of PTSD was specifically noted on the appellant's February 2005 separation examination report.  Although the March 2007 VA examiner found that the appellant did not have a diagnosis of PTSD, the January 2009 IUPUI report and November 2010 private psychological opinions reflect that the appellant had a diagnosis of PTSD.  The November 2010 private psychologist found that the appellant had a diagnosis of PTSD that was subsequent to his verified in-service stressor.  Both the March 2007 VA examination report and November 2010 private psychology opinion are probative.  Resolving all benefit of doubt in the appellant's favor, the Board finds that the evidence of record is sufficient to support a finding of service connection for PTSD.  Accordingly, the appellant's claim for service connection for PTSD is granted.   


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

As discussed above, even though the appellant specified that he sought to reopen his claim for service connection for PTSD, his claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  The Board finds that in regard to the reopened issue of entitlement to service connection for an acquired psychological disability other than PTSD, additional development is necessary.

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

The November 2010 private psychologist diagnosed the appellant with major depressive disorder.  A November 2007 VA treatment record reflects that the appellant had a diagnosis of major affective disorder (bipolar-depressed or major depression).  The September 2001 service treatment record reflects that the appellant was diagnosed with mild acute depression and was prescribed Prozac.  The February 2005 separation examination report indicated the appellant had a diagnosis of depression.  As the appellant had a diagnosis of depression during the period on appeal, has reported psychological symptoms since service and had a diagnosis of depression in service, the evidence indicates that that he may have major depressive disorder that is related to service.  Thus, a VA examination is necessary to address whether the appellant has major depressive disorder that is related to service.   

The March 2007 VA examiner found that the appellant had a diagnosis of bipolar disorder, not otherwise specified.  The VA examiner found that the bipolar disorder was not likely related to his stressor.  However, the VA examiner did not provide an opinion as to whether the appellant's bipolar disorder was otherwise related to service.  Thus, the March 2007 VA examination is inadequate.  The appellant's service treatment records reflect that he received treatment for psychological symptoms in service and the appellant's VA treatment records indicate that the appellant has continued to report psychological symptoms.  The November 2010 private psychologist found that the appellant did not meet the criteria for bipolar disorder.  As there is contradicting evidence of record regarding the appellant's diagnosis, and an indication that the appellant may have bipolar disorder that is related to service, a new VA examination is necessary.  

The appellant's service treatment records reflect that the appellant reported that he had sought counseling.  The January 2003 Pre-Deployment Health Assessment indicated that he had sought counseling for alcohol dependence.  The April 2005 service treatment record indicated that the appellant reported that he was being seen by a social worker and that he might see a physician for a possible psychiatric referral.  The February 2005 separation examination report also reflects that the appellant was receiving mental healthcare.  Although the appellant's service treatment records reflect that he was receiving mental health treatment, records of this treatment have not been associated with the claims file.  Thus, the AOJ should attempt to obtain these records.

Finally, the VA treatment records in the file only date to December 2009.  Consequently, the Board requests the appellant's complete VA treatment records from December 2009 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from December 2009 to present.  If no records are available, the claims folder must indicate this fact.

2.  Request the appellant's complete in-service counseling and/or psychiatric treatment records, if any, from the National Personnel Records Center (NPRC) or any other appropriate source.

If a search for any identified records yields negative results, this fact should be noted in the claims folder, and the appellant advised of such.  

3.  After completion of the above, schedule the appellant for a VA examination to determine the following:

* Whether the appellant meets the criteria for psychiatric disorders other than PTSD, to include major depressive disorder and/or bipolar disorder.

* If the VA examiner finds that the appellant does not have a current diagnosis of major depressive disorder and/or bipolar disorder, the VA examiner should provide an opinion as to whether the symptoms resolved or whether the previous diagnosis of the disorder(s) was incorrect.  See March 2007 VA examination report; November 2010 private psychological examination report.

* For any currently diagnosed psychiatric disorder (other than PTSD), state whether it is at least as likely as not (50 percent or greater probability) that the disorder is etiologically related to service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Thereafter, readjudicate the reopened issue on appeal of entitlement to service connection for an acquired psychiatric disability(other than PTSD), to include major depressive disorder and/or bipolar disorder.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


